       Case 2:20-cv-00804-GBW-KRS Document 6 Filed 04/16/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

PETER WIRTH, as Personal Representative
of the Estate of Santiago Sebastian Ortiz, et al.,

               Plaintiffs,
v.                                                                 No. 2:20-cv-804 GBW/KRS

PHC-LAS CRUCES, INC., et al.,

       Defendants.

                             SECOND ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court on Plaintiffs’ response to the Court’s Order to

Show Cause, (Doc. 5), filed December 8, 2020. The response is titled “Plaintiffs’ Voluntary

Order of Dismissal Without Prejudice” and appears to be a proposed order for the Court. The

Clerk’s Office has contacted Plaintiff’s counsel several times, by email and phone, asking for

clarification as to whether Document 5 is intended to be a response to the Court’s Order to Show

Cause or a notice to voluntarily dismiss the case under Rule 41. See Staff Notes entered on the

docket January 25, 2021; January 26, 2021; January 27, 2021; March 17, 2021. Nothing has

been filed to clarify Plaintiffs’ intent regarding Document 5. If a party seeks to voluntarily

dismiss a case under Rule 41(a)(1) it must file a Notice of Dismissal; if a party seeks a Court’s

Order of Dismissal under Rule 41(a)(2) it must file a motion.

       IT IS THEREFORE ORDERED that on or before April 23, 2021 Plaintiffs shall file

either a Notice of Dismissal under Rule 41(a)(1), a motion to dismiss under Rule 41(a)(2), or

shall otherwise take action to continue prosecuting this action. Failure to do so may result in

dismissal of this case for lack of prosecution.



                                               ____________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE
